DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6/13/2022 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statement filed 3/9/2022 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 23-34,  37, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinson (US 2015/0313812) in view of Cassin (US Patent 7,780, 955).
Rubinson (US 2015/0313812) (hereinafter Rubinson) discloses lip cosmetics that impart a matte finish (abstract). The matte lipsticks have gloss value of less than about 20 gloss units (para 0006). The composition comprises mattifying particulate content (i.e., all mat particles such as calcium carbonate) of less than about 40 %, less than about 30 %, less than about 20 %, less than about 10 % or less than about 5 % (para 0007). The compositions further comprise an oil that ideally functions as an emollient and is characterized by a low gloss value (e.g., isopropyl isostearate (synthetic polyester), isostearyl neopentanoate, castor oil (i.e., non volatile  hydrocarbon oil), lauryl lactate, ethylhexyl palmitate, and glyceryl triacetyl hydroxystearate) (para 0007). Suitable oils include fatty acid esters such as diisostearyl malate (non-volatile oil) (para 0037). The compositions comprise from about 0.1-75 % by weight, or from about 1-50 % by weight myristyl lactate, isopropyl isostearate, and/or isopropyl palmitate (para 0035).  Rubinson discloses if the amounts of a particular component are not otherwise specified, all components of the compositions of the invention may be present in amounts from about 0.0001% to about 99% by weight, including amounts from about 0.01% to about 50% by weight, or from about 0.1% to about 25% by weight (para 0009). The low gloss oil or emollient (individually or collectively) may comprise from about 1% to about 75% (para 0023). Typically, the compositions further comprise one or more oils that ideally function as an emollient, but which are also optionally characterized by a low gloss value (para 0034). The compositions may also contain a colorant (e.g., pigments, lakes, dyes), micronized polyethylene, sunscreens, waxes, film formers and other cosmetic adjuvants. The compositions may be aqueous or may be substantially anhydrous or anhydrous. The compositions may comprise one or more waxes which may be present from 1-50 % and include beeswax (i.e., structuring agent) (para 0047). Various fillers and additional components may be added and fillers are present in amounts between about 0.1-20 % by weight of the composition, more typically between about 0.1-10 % by weight of the composition and suitable fillers include starch and organically modified montmorillonite clay (para 0053-0054). The compositions may comprise colorants (para 0050). Additional ingredients may be included and comprise colorants and such components may be present from 0.001-50 % by weight the composition (para 0066). Rubinson discloses the lipstick may have a suitable hardness to be a mold, free-standing stick. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Rubinson et al. disclose that in some embodiments the compositions are free of volatile solvents (para 0032).The oils may be volatile or non-volatile and thus the volatile is not required (para 0041). In some embodiments the compositions are free of volatile silicones (para 0061). 
	Rubinson does not disclose the specific surface area of the mattifying agent (e.g. calcium carbonate) is less than 30 m2/g. 
	 Rubinson does not disclose calcium carbonate and not magnesium carbonate. 
	Cassin (US Patent 7,780,955) (hereinafter Cassin) disclose cosmetic compositions for the lips where the compositions are useful for giving the skin and lips a lightening, unifying or even covering affect (abstract and col. 1, lines 15-20). The composition has advantages of not giving a shiny appearance and preserving the natural flesh tone of the skin (col. 3, lines 49-55). The fillers can have a specific surface area greater than 10 m2/g (col. 6, lines 43-50) which overlaps with 30 m2/g or less (10-30). The composition may  comprise at least one filler such as magnesium carbonate. Magnesium carbonate has the structure MgCO3. The composition may comprise an aqueous phase and water. The fillers can be magnesium (col. 8 lines 12-23).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the specific surface area of magnesium carbonate (mattifying agent). One would have been motivated to do so for the stated benefits not giving a shiny appearance and providing a lightening, unifying or even coloring affect. 

5.	Claims 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinson (US 2015/0313812) in view of Cassin (US Patent 7,780,955) as applied to claims  20, 23-34,  37, 40 and 41 above, and further in view of Matsumoto et al.  (JP6185278B2), Ferrari (US Patent 6,402,408) and  Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods”.
The modified Rubinson has been discussed supra and disclose the lipstick compositions have a suitable hardness for lipstick formulations. Rubinson does not explicitly teach having hardness measured at 20°C using a texture analyzer sold under the trade name “TA-XT PLUS Microstable System” of less than 300 g, 1 day after manufacture and storage of 1 day, 15 days 1 month, and 2 months in an oven at 45°C however, Matsumoto et al.  (JP6185278B2) (hereinafter Matsumoto et al.) disclose lipstick compositions having hardness at room temperature from 1 g or more. The hardness is preferably 800 g or less when measured using a texture analyzer TAXT Plus. 800 g or less overlaps with 300 g or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Ferrari (US Patent 6,402,408) discloses composition that may be a lipstick (see claim 47) where the hardness ranges from 20 g to 2000 g and is measured using a texture analyzer TA-XT2). The hardness of the composition may be such that the compositions are self-supporting and can easily disintegrate to form a satisfactory deposit on a keratinous material. In addition, this hardness may impart good impact strength to the inventive composition which may be cast in stick form (col. 5, lines 29-line 59). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the hardness (g) of the lipstick. One would have been motivated to do so to arrive at a lipstick that has hardness(g)  such that the composition is self-supporting and easily disintegrates form a satisfactory deposit on keratinous material. 
	Furthermore, Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods” (hereinafter Kasparaviciene et al.) disclose that hardness and melting point are the main physical properties important for the stability of lipstick in all usage period and transportation (intro 2nd paragraph). The hardness was measured using the TA-XT Plus texture analyzer (see section 2.7 Texture Profile Analysis). It can be concluded that different hardness assessment of lipsticks depends on beeswax amounts (see 3.2 Evaluation of Lipstick Formulations). It is reasonable to conclude that since the hardness depends on the beeswax amount and the prior art disclose the same waxes for use in lipsticks (beeswax) in amounts that overlap, then the hardness would be necessarily be met. 

6.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinson (US 2015/0313812) in view of Cassin (US Patent 7,780,955), Matsumoto et al.  (JP6185278B2), Ferrari (US Patent 6,402,408) and  Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods”.
Rubinson (US 2015/0313812) (hereinafter Rubinson) discloses lip cosmetics that impart a matte finish (abstract). The matte lipsticks have gloss value of less than about 20 gloss units (para 0006). The composition comprises mattifying particulate content (i.e., all mat particles such as calcium carbonate) of less than about 40 %, less than about 30 %, less than about 20 %, less than about 10 % or less than about 5 % (para 0007). The compositions further comprise an oil that ideally functions as an emollient and is characterized by a low gloss value (e.g., isopropyl isostearate (synthetic polyester), isostearyl neopentanoate, castor oil (i.e., non volatile hydrocarbon oil), lauryl lactate, ethylhexyl palmitate, and glyceryl triacetyl hydroxystearate) (para 0007). Suitable oils include fatty acid esters such as diisostearyl malate (non-volatile oil) (para 0037). The compositions comprise from about 0.1-75 % by weight, or from about 1-50 % by weight myristyl lactate, isopropyl isostearate, and/or isopropyl palmitate (para 0035). Rubinson disclose if the amounts of a particular component are not otherwise specified, all components of the compositions of the invention may be present in amounts from about 0.0001% to about 99% by weight, including amounts from about 0.01% to about 50% by weight, or from about 0.1% to about 25% by weight  (para 0009). The low gloss oil or emollient (individually or collectively) may comprise from about 1% to about 75% (para 0023). Typically, the compositions further comprise one or more oils that ideally function as an emollient, but which are also optionally characterized by a low gloss value (para 0034). The compositions may also contain a colorant (e.g., pigments, lakes, dyes), micronized polyethylene, sunscreens, waxes, film formers and other cosmetic adjuvants. The compositions may be aqueous or may be substantially anhydrous or anhydrous. The compositions may comprise one or more waxes which may be present from 1-50 % and include beeswax (i.e., structuring agent) (para 0047). Various fillers and additional components may be added and fillers are present in amounts between about 0.1-20 % by weight of the composition, more typically between about 0.1-10 % by weight of the composition and suitable fillers include starch and organically modified montmorillonite clay (para 0053-0054). The compositions may comprise colorants (para 0050). Additional ingredients may be included and comprise colorants and such components may be present from 0.001-50 % by weight the composition (para 0066). Rubinson discloses the lipstick may have a suitable hardness to be a mold, free-standing stick. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Rubinson does not disclose the specific surface area of the mattifying agent (e.g. calcium carbonate) is less than 30 m2/g. 
	Cassin (US Patent 7,789, 055) (hereinafter Cassin) disclose cosmetic compositions for the lips where the compositions are useful for giving the skin and lips a lightening, unifying or even covering affect (abstract and col. 1, lines 15-20). The composition has advantages of not giving a shiny appearance and preserving the natural flesh tone of the skin (col. 3, lines 49-55). The fillers can have a specific surface area greater than 10 m2/g (col. 6, lines 43-50) which overlaps with 30 m2/g or less (10-30). The composition may  comprise at least one filler such as magnesium carbonate. Magnesium carbonate has the structure MgCO3. The composition may comprise an aqueous phase and water. The fillers can be magnesium (col. 8 lines 12-23).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the specific surface area of magnesium carbonate (mattifying agent). One would have been motivated to do so for the stated benefits not giving a shiny appearance and providing a lightening, unifying or even coloring affect. 
Rubinson disclose the lipstick compositions have a suitable hardness for lipstick formulations. Rubinson does not explicitly teach having hardness measured at 20°C using a texture analyzer sold under the trade name “TA-XT PLUS Microstable System” of less than 300 g, 1 day after manufacture and storage of 1 day, 15 days 1 month, and 2 months in an oven at 45°C however, Matsumoto et al.  (JP6185278B2) (hereinafter Matsumoto et al.) disclose lipstick compositions having hardness at room temperature from 1 g or more. The hardness is preferably 800 g or less when measured using a texture analyzer TAXT Plus. 
	Ferrari (US Patent 6,402,408) discloses composition that may be a lipstick (see claim 47) where the hardness ranges from 20 g to 2000 g and is measured using a texture analyzer TA-XT2). The hardness of the composition may be such that the compositions are self-supporting and can easily disintegrate to form a satisfactory deposit on a keratinous material. In addition, this hardness may impart good impact strength to the inventive composition which may be cast in stick form (col. 5, lines 29-line 59). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the hardness (g) of the lipstick. One would have been motivated to do so to arrive at a lipstick that has hardness(g) such that the composition is self-supporting and easily disintegrates form a satisfactory deposit on keratinous material. 
Furthermore, Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods” (hereinafter Kasparaviciene et al.) disclose that hardness and melting point are the main physical properties important for the stability of lipstick in all usage period and transportation (intro 2nd paragraph). The hardness was measured using the TA-XT Plus texture analyzer (see section 2.7 Texture Profile Analysis). It can be concluded that different hardness assessment of lipsticks depends on beeswax amounts (see 3.2 Evaluation of Lipstick Formulations). It is reasonable to conclude that since the hardness depends on the beeswax amount and the prior art disclose the same waxes for use in lipsticks (beeswax) in amounts that overlap, then the hardness would be necessarily be met. 

7.	Claims 20, 22-43, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinson (US 2015/0313812) in view of Gombart et al. (US 2020/0121567).
Rubinson (US 2015/0313812) (hereinafter Rubinson) discloses lip cosmetics that impart a matte finish (abstract). The matte lipsticks have gloss value of less than about 20 gloss units (para 0006). The composition comprises mattifying particulate content (i.e., all mat particles such as calcium carbonate) of less than about 40 %, less than about 30 %, less than about 20 %, less than about 10 % or less than about 5 % (para 0007). The compositions further comprise an oil that ideally functions as an emollient and is characterized by a low gloss value (e.g., isopropyl isostearate (synthetic polyester), isostearyl neopentanoate, castor oil (i.e,..non volatile  hydrocarbon oil), lauryl lactate, ethylhexyl palmitate, and glyceryl triacetyl hydroxystearate) (para 0007). Suitable oils include fatty acid esters such as diisostearyl malate (non-volatile oil) (para 0037). The compositions comprise from about 0.1-75 % by weight, or from about 1-50 % by weight myristyl lactate, isopropyl isostearate, and/or isopropyl palmitate (para 0035).  Rubinson discloses if the amounts of a particular component are not otherwise specified, all components of the compositions of the invention may be present in amounts from about 0.0001% to about 99% by weight, including amounts from about 0.01% to about 50% by weight, or from about 0.1% to about 25% by weight (para 0009). The low gloss oil or emollient (individually or collectively) may comprise from about 1% to about 75% (para 0023). Typically, the compositions further comprise one or more oils that ideally function as an emollient, but which are also optionally characterized by a low gloss value (para 0034). The compositions may also contain a colorant (e.g., pigments, lakes, dyes), micronized polyethylene, sunscreens, waxes, film formers and other cosmetic adjuvants. The compositions may be aqueous or may be substantially anhydrous or anhydrous. The compositions may comprise one or more waxes which may be present from 1-50 % and include beeswax (i.e., structuring agent) (para 0047). Various fillers and additional components may be added and fillers are present in amounts between about 0.1-20 % by weight of the composition, more typically between about 0.1-10 % by weight of the composition and suitable fillers include starch and organically modified montmorillonite clay (para 0053-0054). The compositions may comprise colorants (para 0050). Additional ingredients may be included and comprise colorants and such components may be present from 0.001-50 % by weight the composition (para 0066). Rubinson discloses the lipstick may have a suitable hardness to be a mold, free-standing stick. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Rubinson et al. disclose that in some embodiments the compositions are free of volatile solvents (para 0032).The oils may be volatile or non-volatile and thus the volatile is not required (para 0041). In some embodiments the compositions are free of volatile silicones (para 0061). 
	Rubinson does not disclose the specific surface area of the mattifying agent (e.g. calcium carbonate) is less than 30 m2/g. 
	 Rubinson does not disclose calcium carbonate and not magnesium carbonate. 
	Gombart et al. (US 2020/0121567)  (hereinafter Gombart et al.) disclose soft-focus effect fillers that include Vivapur CS 4 FM (para 0067-0068). Table 2 of the specification shows that this trademarked product has a specific surface area of 5.7 m2/g. Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include as the filler a soft focus effect filler such as Vivapur CS 4 FM (microcrystalline cellulose). One would have been motivated to do so for providing the soft-focus effect properties.

8.	Claims 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinson (US 2015/0313812) in view of Gombart et al. (US 2020/0121567)  as applied to claims  20, 22-43, 37 and 40 above, and further in view of Matsumoto et al.  (JP6185278B2), Ferrari (US Patent 6,402,408) and  Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods”.
The modified Rubinson has been discussed supra and disclose the lipstick compositions have a suitable hardness for lipstick formulations. Rubinson does not explicitly teach having hardness measured at 20°C using a texture analyzer sold under the trade name “TA-XT PLUS Microstable System” of less than 300 g, 1 day after manufacture and storage of 1 day, 15 days 1 month, and 2 months in an oven at 45°C however, Matsumoto et al.  (JP6185278B2) (hereinafter Matsumoto et al.) disclose lipstick compositions having hardness at room temperature from 1 g or more. The hardness is preferably 800 g or less when measured using a texture analyzer TAXT Plus. 800 g or less overlaps with 300 g or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Ferrari (US Patent 6,402,408) discloses composition that may be a lipstick (see claim 47) where the hardness ranges from 20 g to 2000 g and is measured using a texture analyzer TA-XT2). The hardness of the composition may be such that the compositions are self-supporting and can easily disintegrate to form a satisfactory deposit on a keratinous material. In addition, this hardness may impart good impact strength to the inventive composition which may be cast in stick form (col. 5, lines 29-line 59). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the hardness (g) of the lipstick. One would have been motivated to do so to arrive at a lipstick that has hardness(g)  such that the composition is self-supporting and easily disintegrates form a satisfactory deposit on keratinous material. 
	Furthermore, Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods” (hereinafter Kasparaviciene et al.) disclose that hardness and melting point are the main physical properties important for the stability of lipstick in all usage period and transportation (intro 2nd paragraph). The hardness was measured using the TA-XT Plus texture analyzer (see section 2.7 Texture Profile Analysis). It can be concluded that different hardness assessment of lipsticks depends on beeswax amounts (see 3.2 Evaluation of Lipstick Formulations). It is reasonable to conclude that since the hardness depends on the beeswax amount and the prior art disclose the same waxes for use in lipsticks (beeswax) in amounts that overlap, then the hardness would be necessarily be met. 
RESPONSE TO ARGUMENTS
9. 	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that Rubinson disclose mattifying polymer powder which can be a filler with the name polyethene and calcium silicate and silica and disclose fillers other than those described mattifying fillers may be added among them, magnesium carbonate and diatomaceous earth are mentioned among the long list and these fillers are not identified as mattifying fillers. 
	In response, this argument is not found persuasive because Robinson suggests incorporation of fillers which include magnesium carbonate and diatomaceous earth and products  of identical chemical composition can not have mutually exclusive properties. In re Spada. The instant claims are drawn to comprising language and thus do not exclude the additional mattifying polymeric powder fillers of Rubinson.
	Applicants argue that Rubinson does not provide the drying effect however, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).
	Applicants point to examples 1 and 2 of the instant specification however, the examples in table 1 are not commensurate in scope with the claims. While this argument is noted, the example provides for specific wax and oils and thickener in specific amounts where the claims are to a genus and do not recite any amounts of the oil, structuring agents or mattifying agents. Further, the magnesium carbonate is a triethoxycaprylisilane-treated basic magnesium carbonate where claim 20 merely recites magnesium carbonate. 
CONCLUSION 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615